

113 HR 3008 : To provide for the conveyance of a small parcel of National Forest System land in Los Padres National Forest in California, and for other purposes.
U.S. House of Representatives
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS2d SessionH. R. 3008IN THE SENATE OF THE UNITED STATESJanuary 28, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo provide for the conveyance of a small parcel of National Forest System land in Los Padres National Forest in California, and for other purposes.1.DefinitionsIn this Act:(1)Federal landThe term Federal land means the approximately 5 acres of National Forest System land in Santa Barbara County, California, as generally depicted on the map.(2)FoundationThe term Foundation means the White Lotus Foundation, a nonprofit foundation located in Santa Barbara, California.(3)MapThe term map means the map entitled San Marcos Pass Encroachment for Consideration of Legislative Remedy and dated June 1, 2009.(4)SecretaryThe term Secretary means the Secretary of Agriculture.2.Land conveyance(a)Land exchangeSubject to the provisions of this section, if the Foundation offers to convey to the Secretary all right, title, and interest of the Foundation in and to a parcel of non-Federal land that is acceptable to the Secretary—(1)the Secretary shall accept the offer; and(2)on receipt of acceptable title to the non-Federal land, the Secretary shall convey to the Foundation all right, title, and interest of the United States in and to the Federal land.(b)Applicable LawThe land exchange authorized under subsection (a) shall be subject to section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).(c)Time for Completion of Land ExchangeIt is the intent of Congress that the land exchange under subsection (a) shall be completed not later than 2 years after the date of enactment of this Act.(d)Alternative sale of Federal LandIf the land exchange under subsection (a) is not completed by the date that is 2 years after the date of enactment of this Act, the Secretary shall offer to sell to the Foundation the Federal land for fair market value.(e)Additional Terms and ConditionsThe land exchange under subsection (a) and any sale under subsection (d) shall be subject to—(1)valid existing rights;(2)the Secretary finding that the public interest would be well served by making the exchange or sale;(3)any terms and conditions that the Secretary may require; and(4)the Foundation paying the reasonable costs of any surveys, appraisals, and any other administrative costs associated with the land exchange or sale.(f)Appraisals(1)In generalThe land conveyed under subsection (a) or (d) shall be appraised by an independent appraiser selected by the Secretary.(2)RequirementsAn appraisal under paragraph (1) shall be conducted in accordance with nationally recognized appraisal standards, including—(A)the Uniform Appraisal Standards for Federal Land Acquisitions; and(B)the Uniform Standards of Professional Appraisal Practice.(g)Management and Status of Acquired LandAny non-Federal land acquired by the Secretary under this Act shall be managed by the Secretary in accordance with—(1)the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.); and(2)any laws (including regulations) applicable to the National Forest System.Passed the House of Representatives January 27, 2014.Karen L. Haas,Clerk